10-2680 (L); 10-4150 (L)
         Lin v. Holder; Weng v. Holder




                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _______________________________________
12
13       CUIRONG LIN, CHENXI CHEN v. HOLDER,                    10-2680 (L),
14       A090 347 371                                           11-1250 (Con)
15       A090 347 372
16       _______________________________________
17
18       SHU PING WENG, XIN HUANG v. HOLDER,                    10-4150 (L),
19       A089 009 143                                           11-4391 (Con)
20       A089 009 144
21       _______________________________________
22
23                UPON DUE CONSIDERATION of these petitions for review of

24       Board of Immigration Appeals (“BIA”) decisions, it is hereby

25       ORDERED, ADJUDGED, AND DECREED that the petitions for review

26       are DENIED.

         09232013-11-12
 1           These petitions challenge decisions of the BIA that:

 2   (1) affirmed decisions of immigration judges (“IJ”) denying

 3   asylum and related relief; and (2) denied motions to reopen

 4   in the first instance.     The applicable standards of review

 5   are well-established.     See Jian Hui Shao v. Mukasey, 546

 6 F.3d 138, 157-58, 168-69 (2d Cir. 2008).

 7           Petitioners, all natives and citizens of China, sought

 8   relief from removal based on claims that they fear

 9   persecution because they have had more than one child in

10   violation of China’s population control program.     For

11   largely the same reasons as this Court set forth in Jian Hui

12   Shao, 546 F.3d 138, we find no error in the agency’s

13   determination that petitioners failed to demonstrate their

14   eligibility for relief.     See id. at 158-72.

15           In addition, the BIA did not err in finding that

16   petitioners failed to demonstrate their prima facie

17   eligibility for relief based on the practice of either Falun

18   Gong or a new religion because the evidence they submitted

19   did not demonstrate that Chinese authorities are aware of,

20   or likely to become aware of, their practices.     See

21   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008);

22   see also Jian Hui Shao, 546 F.3d at 168.



     09232013-11-12                  2
 1           For the foregoing reasons, these petitions for review

 2   are DENIED.      As we have completed our review, any stay of

 3   removal that the Court previously granted in these petitions

 4   is VACATED, and any pending motion for a stay of removal in

 5   these petitions is DISMISSED as moot.      Any pending request

 6   for oral argument in these petitions is DENIED in accordance

 7   with Federal Rule of Appellate Procedure 34(a)(2), and

 8   Second Circuit Local Rule 34.1(b).

 9                                  FOR THE COURT:
10                                  Catherine O’Hagan Wolfe, Clerk
11




     09232013-11-12                   3